Citation Nr: 0025438	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-37 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,147.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
September 1994, which denied waiver of recovery of an 
overpayment in the calculated amount of $2,147.


FINDINGS OF FACT

1.  As pertinent to this appeal, the veteran was in receipt 
of compensation benefits in an amount which included 
additional compensation for spouse for the period from May 
1987 through June 1994.

2.  The veteran was divorced from his wife, M. in May 1987.

3.  The veteran married J. in August 1987; this marriage was 
not terminated until her death in 1996.  

3.  The VA RO did not become aware of the divorce or 
remarriage until November 1993.

5.  The veteran claims that he submitted evidence of his 
divorce and remarriage to the VA medical center in 1987, and 
the VA RO has not attempted to verify or dispute that 
assertion.

6.  Any unjust enrichment caused by the overpayment was de 
minimus, and to require repayment in light of all the 
circumstances would defeat the purpose of VA compensation 
benefits for a dependent spouse.  


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the calculated amount of $2,147, would be against equity and 
good conscience and, therefore, is waived. 38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000), Murphy v. 
Derwinski, 1 Vet.App. 78 (1991).  The relevant facts have 
been properly developed, and, accordingly, the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  Id.  

At the time of the creation of the overpayment, the veteran 
was in receipt of a 30 percent service-connected compensation 
rating for rheumatic heart disease.  The record shows that he 
had most recently informed the VA of his marital status in 
December 1978, when he confirmed that his spouse was M.  In 
September 1993, the VA informed the veteran that they were 
working on his claim, and that they needed a Declaration of 
Status of Dependents and date and place of birth for M.  By 
another letter that same date, he was informed that the 
application did not contain his dependent's Social Security 
number.  By a letter dated the following day, he was informed 
that a match with the Social Security Administration had 
found a discrepancy in the information regarding his spouse.  
Therefore, he must provide the full name and date of birth 
for himself and his spouse, as well as copies of their Social 
Security cards.  

In November 1993, the veteran responded with a copy of his 
Social Security card, a marriage certificate showing his 
marriage to J. in August 1987, and J.'s Social Security card, 
showing a different last name.  The veteran noted that his 
wife had applied for an updated Social Security card.  In 
response, in February 1994, the VA requested that he submit 
the dates of all marriages and terminations of marriages for 
both him and his spouse, as well as his current spouse's 
Social Security number and date of  birth.  He was told that 
he must submit a certified copy of the divorce decree or 
death certificate which terminated his marriage to M.  In 
April 1994, he was informed that as he had not submitted the 
requested information, VA proposed to terminate his benefits, 
effective January 1, 1979.  

In June 1994, the veteran submitted a declaration of marital 
status, accompanied by a divorce decree and marriage 
certificate, showing his divorce from M. in May 1987, and his 
marriage to J. in August 1987.  In June 1994, he was informed 
that his first wife had been removed from the award effective 
June 1, 1987, which was the first of the month after the 
divorce became official.  In addition, J. had been 
established as his dependent December 1, 1993, which was the 
first of the month after VA was notified of the remarriage.  
He was informed that this had resulted in an overpayment.  
Subsequently, he was informed that the amount of the 
overpayment was $1,863; later this amount was revised to 
$2,147.  

The pertinent legal authority provides that the effective 
date of a reduction in compensation benefits based on divorce 
is the first day of the month following the month of divorce.  
38 C.F.R. § 3.501(d)(2) (1999).  The effective date for 
additional compensation for a dependent spouse is the latest 
date of the veteran's marriage, if the evidence of the event 
is received within one year of the marriage; otherwise, the 
date notice of the dependent is received.  38 C.F.R. § 
3.401(b) (1999).  In this case, the veteran was divorced from 
M. in May 1987, and notice of his marriage to J. was not 
received until November 1993; consequently, the overpayment 
was properly created.   

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(a) (1999).  
In this case, the Board, in its February 1999 decision, found 
that fraud, misrepresentation or bad faith had not been 
shown; consequently, the remaining issue is whether it would 
be against equity and good conscience to require repayment of 
the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (1999).  In making this determination, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors must be considered, 
including, but not limited to, the relative fault of the 
debtor, weighing such fault against any fault on the 
Government's part, whether there was any unjust enrichment or 
detrimental reliance, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
veteran, and whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet.App. 544 (1994). 

Regarding the relative degree of fault in this case, there is 
no record on file that the veteran notified VA of his divorce 
or remarriage in 1987.  He claims that he notified the 
medical center; however, if so, the medical center did not 
notify the RO.  In any event, since the RO did not contact 
the medical center to verify this claim, it cannot be 
ascertained whether the veteran or the VA was at fault; 
consequently, we find no significant fault to be present.  

With respect to the other elements of equity and good 
conscience, according to financial status reports furnished 
in August 1994 and September 1999, the veteran's monthly 
income exceeds monthly expense, and the veteran was granted 
an increased rating, to 100 percent, for his rheumatic heart 
disease, effective in January 2000, representing a 
substantial increase in income; consequently, financial 
hardship is not present.  

However, of particular significance in this case is the fact 
that although the veteran was divorced from M. in May 1987, 
he remarried in August 1987, and, therefore, with the 
exception of the three month period from June through August 
1987, he had a dependent spouse who would have met the 
criteria for additional compensation, had notice of her 
existence been of record.  Thus, the unjust enrichment to the 
veteran present in this case is insignificant, consisting of 
the appellant's receipt of benefits for a dependent spouse 
during the three months that he was single, in 1987.  For the 
same reason, recovery of the benefit would tend to defeat the 
purpose of the benefit, which is to provide the veteran with 
additional compensation for his dependents.  Consequently, 
inasmuch as fault has not been shown, since the veteran 
actually had a dependent spouse during almost the entire 
period of the overpayment, recovery of the overpayment in 
this case would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963, 1.965.  Accordingly, 
waiver of recovery of the overpayment is warranted.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,147 is 
granted, subject to the law and regulations governing 
monetary benefits.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

